                                      IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                              CHARLOTTE DIVISION
                                     CIVIL ACTION NO. 3:21-CV-00066-FDW-DSC


               JESSICA LOPEZ CIURO,                              )
                                                                 )
                                    Plaintiff,                   )
                                                                 )
               v.                                                )
                                                                 )                    ORDER
               PRUITTHEALTH UNION POINTE                         )
               et.al.,                                           )
                                                                 )
                                  Defendants.                    )



                         THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

              Affidavit [for Jana Korhonen]” (document #8) filed March 11, 2021. For the reasons set forth

              therein, the Motion will be granted


                         All counsel are advised that local counsel must sign all documents submitted to the Court

              and as such are accountable for the substance of such submissions under Rule 11 of the Federal

              Rules of Civil Procedure.


                         The Clerk is directed to send copies of this Order to counsel for the parties and to the

              Honorable Frank D. Whitney.


Signed: March 11, 2021   SO ORDERED.




                         Case 3:21-cv-00066-FDW-DSC Document 9 Filed 03/11/21 Page 1 of 1
